Citation Nr: 1044567	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  06-25 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim for service connection for an innocently acquired 
psychiatric disorder, to include as secondary to the service-
connected lower lip scar.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Bredehorst





INTRODUCTION

The Veteran served on active duty from September to November 
1957.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision.

In August 20008, the Board remanded the matter for additional 
notice and consideration of newly received evidence.

Although the RO appeared to adjudicate the claim on the merits in 
an August 2010 Supplemental Statement of the Case (after 
obtaining a nexus opinion), the Board must initially consider 
whether new and material evidence has been received because it 
goes to the Board's jurisdiction to reach the underlying claim 
and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 
1380, 1384 (Fed. Cir. 1996).  

For this reason, the Board has characterized the issues as set 
forth on the preceding page.

The reopened claim of service connection for an innocently 
acquired psychiatric disorder is being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  
 

FINDINGS OF FACT

1.  In June 1997,  the Board declined to reopen the previously 
denied claim of service connection for an innocently acquired 
psychiatric disorder.

2.  The evidence added to the record since the previous decision 
of the Board does relate to a previously unestablished fact 
necessary to support the claim of service connection and does 
raise a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim 
of service connection for an innocently acquired psychiatric 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2010).

VCAA applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as amended effective on May 30, 2008, 73 Fed. Reg. 
23353 (Apr. 30, 2008)).

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that the 
notice requirements of the VCAA applied to all 5 elements of a 
service connection claim (i.e., to include the rating assigned 
and the effective date of award).

With respect to claim to reopen, the Board notes that the Court 
has held that, because the terms "new" and "material" in a new 
and material evidence claim have specific, technical meanings 
that are not commonly known to VA claimants, when providing the 
notice required by VCAA, it is necessary, in most cases, for VA 
to inform claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of the evidence that 
must be presented.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Court further held that the duty to notify requires that the 
Secretary look at the bases for the denial in the prior decision 
and respond with a notice letter that describes what evidence 
would be necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous denial.

To the extent that the action taken hereinbelow is favorable to 
the Veteran, further discussion of VCAA is not required at this 
time.  


Legal Criteria and Analysis

A June 1997 Board decision declined to reopen the claim of 
service connection for an innocently acquired psychiatric 
disorder.  This Board action represents the last final decision 
on any basis as to the issue of entitlement to service connection 
for an innocently acquired psychiatric disorder.  38 U.S.C.A. § 
7104; 38 C.F.R. § 20.1100; Evans v. Brown, 9 Vet. App. 273 
(1996).

Generally, when a claim is disallowed, it may not be reopened and 
allowed, and a claim based on the same factual basis may not be 
considered.  Id.  However, a claim on which there is a final 
decision may be reopened if new and material evidence is 
received.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted 
to agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The Board's June 1997 rating decision declined to reopen a claim 
for service connection for an innocently acquired psychiatric 
disorder essentially based on a finding that new and material 
evidence that suggested a nexus between an innocently acquired 
psychiatric disorder and service or a service-connected 
disability has not been submitted.

However, since the June 1997 decision, additional evidenced was 
received that addressed this fact and is adequate to reopen the 
claim for service connection.  Specifically, the record contains 
a February 2009 VA treatment record that suggest there is a 
relationship between a current innocently acquired psychiatric 
disorder and the Veteran's service.

When determining whether a claim should be reopened, the 
credibility of newly submitted evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

This evidence is new because it was not previously of record.  
The Board finds the evidence is material because it relates to an 
unestablished fact necessary to substantiate the claim.  

Specifically, the record supports the Veteran's contention that 
his psychiatric disorder is related to service.  

Further, when considered along with the December 1979 lay 
statement from a former serviceman who alleges he witnessed an 
attack on the Veteran during service, the evidence raises a 
reasonable possibility of substantiating the claim.  

Accordingly, the additional evidence received since the June 1997 
Board decision is new and material and the claim of service 
connection for an innocently acquired psychiatric disorder is 
reopened.  


ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for an innocently acquired 
psychiatric disorder, the appeal to this extent is allowed, 
subject to further action as discussed hereinbelow.  


REMAND

Additional notice in needed prior to the Board considering the 
matter of service connection for an innocently acquired 
psychiatric disorder on the merits.

In May 2005, June 2005 and January 2009 letters, the RO informed 
the Veteran of the requirements to establish the underlying claim 
of secondary service connection.  

However, notice was not provided with respect to direct service 
connection.  Since the nexus evidence used to reopen the claim 
applies to direct service connection, appropriate corrective 
notice is required.

In light of the new evidence and opinion, the Veteran should also 
be afforded a VA examination that takes into account all of the 
pertinent evidence of record.

Accordingly, the reopened claim is REMANDED to the RO for the 
following action:

1.  The Veteran must be sent corrective 
notice required by VCAA regarding the 
evidence needed to support a claim of 
direct service connection.  The Veteran and 
his representative should be given a 
reasonable time to respond.

2.  The RO should take appropriate steps to 
contact the Veteran in order to obtain any 
medical records referable to treatment of 
the claimed innocently acquired psychiatric 
disorder since service that may 
outstanding.  Based on his response, the RO 
should take all indicated steps to fully 
develop the evidentiary record to the 
extent possible.  

3.  Then, the RO schedule the Veteran for a 
VA examination to determine the nature and 
likely etiology of the claimed innocently 
acquired psychiatric disorder.  

All indicated tests should be performed and 
all findings should be reported in detail.  

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(a 50 percent or greater probability) that 
any current innocently acquired psychiatric 
disability had its clinical onset in 
service or is otherwise related to an event 
or incident of the Veteran's period of 
active service.  The examiner should set 
forth the complete rationale for all 
opinions expressed and conclusions reached.

4.  Following completion of all indicated 
development, the claim of service 
connection for an innocently acquired 
psychiatric disorder should be 
readjudicated in light of all the evidence 
of record.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished with a 
fully responsive Supplemental Statement of 
the Case (SSOC) and afforded a reasonable 
opportunity for response.

Thereafter, if indicated, the matter should be returned to the 
Board for appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals




 Department of Veterans Affairs


